In the
United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 01-4082
UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
                              v.

EUNICE HUSBAND,
                                         Defendant-Appellant.
                        ____________
          Appeal from the United States District Court
               for the Central District of Illinois.
           No. 98-CR-30050—Richard Mills, Judge.
                        ____________
 ARGUED SEPTEMBER 17, 2002—DECIDED NOVEMBER 4, 2002
                    ____________


  Before FLAUM, Chief Judge, and EASTERBROOK and
RIPPLE, Circuit Judges.
  FLAUM, Chief Judge. This case is before us for a second
time. Defendant Eunice Husband entered a condition-
al plea of guilty to one count of possession of crack co-
caine with intent to distribute in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(B), after the district court denied his
motion to suppress evidence that cocaine was found in his
mouth. Husband retained his right to appeal the denial
of the motion to suppress. Husband appealed, and this
court reversed the denial and remanded the case so that
a more complete factual record could be developed. United
States v. Husband, 226 F.3d 626 (7th Cir. 2000). Upon
further factfinding the district court again denied the mo-
2                                             No. 01-4082

tion to suppress. Husband appeals. The factual record now
establishes that the method of executing the warrant was
constitutionally reasonable, and we affirm.


                    I. Background
a. Facts
  A few days prior to March 12, 1998, Springfield police
received a call from a neighborhood resident who sus-
pected that a vehicle parked in the driveway at 1225
North Fifth Street was involved in the sale of drugs. The
caller informed the police that every day a black male
parked a gray four-door vehicle in the driveway with
the front end of the car toward the street from 4:00 P.M.
until 3:00 A.M.
  Police Detectives Bonnett and Welsh conducted sur-
veillance on the vehicle from the caller’s house. During
the surveillance the car drove away and the detectives
attempted to follow it but lost sight of the car. After re-
turning to the caller’s home the detectives saw the gray
car pull into the driveway at 1225 North Fifth Street
again. The car was occupied by a black male, who turned
out to be Eunice Husband, in the driver’s seat and a white
female in the passenger’s seat. The detectives contacted
Officer Termine who, along with three other officers, ap-
proached the vehicle. One of the officers recognized Hus-
band from a past incident involving a firearm. The offi-
cers ordered the occupants to show their hands. The fe-
male occupant did so immediately. Husband did not. One
of the officers drew his revolver and again ordered Hus-
band to show his hands. Husband then lowered his hands
and placed them inside his underwear. After continually
ignoring police commands to show his hands, Husband
lowered his head and raised his cupped hands to his lips
and appeared to place something in his mouth. When
No. 01-4082                                                3

Husband removed his hands from his face a very large lump
in his left cheek was visible.
  The officers removed Husband from the vehicle, placed
him on the ground, and cuffed him. The officers instructed
Husband to spit out whatever was in his mouth. Hus-
band refused. The officers arrested Husband for obstruc-
tion and resisting a police officer. On the trip to the jail
Husband continued in his refusal to open his mouth. An
officer observed him during the trip to make sure noth-
ing went in or out of his mouth.
  Because he possibly possessed illegal drugs, Husband
was not admitted to the county jail. Instead he was placed
in a padded isolation cell. At this point Detective Walsh
began the process of obtaining a warrant to search Hus-
band’s body. In the meantime the officers observed Hus-
band start to sweat and twitch and saw his eyes begin
to flutter and roll back. A correctional officer noticed that
the bulge in Husband’s cheek had dissipated. The officers,
thinking Husband might be having a seizure, called for
an ambulance.
  Husband was transported to St. John’s Hospital. At
about the same time a warrant was issued to search Hus-
band’s body. The officers and medical staff with Husband
learned of this about 10 minutes later. During transport
Emergency Medical Technicians Curt Moffit and Mike
Dozier started an IV in defendant’s arm and administered
Narcan through that IV.1 The radio log shows that the
EMTs reported that Husband displayed seizure-like ac-
tivity.
 When the ambulance arrived at the hospital, Dr. Alan
Wayne Gravett attended to Husband. Gravett informed


1
  Narcan is a narcotic antagonist generally given in cases of
overdose to reverse the effects of certain opiates.
4                                             No. 01-4082

Husband of the dangers presented by the foreign object
in his mouth. Dr. Gravett and others attempted to pry Hus-
band’s mouth open with a ceramic spoon. This method
failed and was abandoned for fear of damaging Hus-
band’s teeth and gums. Dr. Gravett informed Husband
that drugs would be administered to render Husband
unconscious if he did not open his mouth. Dr. Gravett
also informed Husband that a search warrant had been
obtained.
  Husband did not open his mouth. Dr. Gravett then con-
sulted with a colleague, Dr. Michael Jones, to determine
the best course of action. Additionally he reviewed two
medical texts: Rosen’s Principles and Practice of Emergency
Medicine and Tientalli Emergency Medicine. Dr. Gravett
then administered forty milligrams of Etomidate2 to Hus-
band through the IV the EMTs had started. Husband’s
mouth relaxed and Dr. Gravett removed the objects,
20.3 grams of crack cocaine in plastic baggies. As a result
of the Etomidate Husband stopped breathing and Dr.
Gravett used a bag and mask to administer forced breath-
ing until Husband began breathing on his own.
  Subsequently the hospital monitored Husband to en-
sure his safety. Detective Welsh then provided Husband
with a copy of the warrant. Husband was then brought
back to the county jail.


b. Procedural History
  After indictment Husband moved to suppress the evi-
dence regarding the 20.3 grams of crack. The motion
was based on various claims of Fourth Amendment vio-
lations that Husband claimed were inherent in the initial
stop and the search. A hearing was held before a magis-


2
    Etomidate is also known as as Amidate.
No. 01-4082                                                5

trate judge. The hearing was conducted on stipulations
and medical records without any witnesses. The magis-
trate judge entered a Report and Recommendation, which
the district court adopted, and the motion ultimately was
denied. Husband entered into a conditional plea agreement
reserving the right to appeal the denial of the motion to
suppress. On appeal Husband argued only that the use
of anesthetic to execute a search warrant violated the
Fourth Amendment. This court was unable to determine
whether the search was reasonable on the record before
us at that time. After stating the legal standard for de-
termining whether a search was constitutionally rea-
sonable, we noted certain facts that were not discern-
ible from the record before us. We reversed the denial and
remanded for the development of a more complete factual
record.
  On remand the magistrate judge conducted an eviden-
tiary hearing. At the hearing Husband raised, in addition
to his challenge to the method of the search itself, chal-
lenges to the stop, arrest, and validity of the warrant.
The magistrate judge found that our remand was general
but that Husband had waived these additional challenges.
At the hearing numerous witnesses including Dr. Gravett
and two expert doctors, one for each side, testified. The
magistrate judge entered a Report and Recommenda-
tion which the district court adopted in denying the mo-
tion to suppress. Husband then appealed to this court.


                      II. Discussion
a. Scope of Remand and Waiver
  Our initial task is to make clear what issues were open
for argument after our first remand. Because some con-
fusion exists about the interplay between the term “scope
of remand” and the question of whether issues were
waived at the initial appeal, we find it necessary to clarify
6                                                    No. 01-4082

the law on this point. This confusion is linguistic and can
be cleared up by simply recognizing that this court does
not remand issues to the district court when those is-
sues have been waived or decided. The question of wheth-
er an issue was waived on the first appeal is an integral
and included element in determining the “scope of remand.”
In fact, any factors that limit remand are implicitly taken
into account when this court remands a case. See United
States v. Parker, 101 F.3d 527, 528 (7th Cir. 1996). Thus
“scope of remand” is an inclusive term and is the relevant
inquiry.
  There are two major limitations on the scope of a
remand.3 First, any issue that could have been but was
not raised on appeal is waived and thus not remanded.
See United States v. Morris, 259 F.3d 894, 898 (7th Cir.
2001) (“[P]arties cannot use the accident of remand as
an opportunity to reopen waived issues.”); Parker, 101
F.3d at 528 (“A party cannot use the accident of a remand
to raise in a second appeal an issue that he could just
as well have raised in the first appeal.”); see also Barrow
v. Falck, 11 F.3d 729, 730 (7th Cir. 1993) (“An argu-
ment bypassed by the litigants, and therefore not pre-
sented in the court of appeals, may not be resurrected
on remand and used as a reason to disregard the court
of appeals’ decision.”). Second, any issue conclusively de-
cided by this court on the first appeal is not remanded.
Morris, 259 F.3d at 898. To determine whether an issue
falls within the second limitation the opinion needs to
be looked at as whole. The court may explicitly remand
certain issues exclusive of all others; but the same re-


3
  The general principle that the district court can only hear a
case within the scope of the remand is derived from the “law of
the case” doctrine. See United States v. Morris, 259 F.3d 894, 898
(7th Cir. 2001) (“[T]he ‘law of the case’ generally requires [the
district court] to confine its discussion to the issues remanded.”).
No. 01-4082                                               7

sult may also be accomplished implicitly. Parker, 101 F.3d
at 528 (“[T]he scope of the remand is determined not
by formula, but by inference from the opinion as a whole.”).
For example “[i]f the opinion identifies a discrete, partic-
ular error that can be corrected on remand without the
need for a redetermination of other issues, the district
court is limited to correcting that error.” Parker, 101
F.3d at 528; see also Barrow, 11 F.3d at 730. In such a
case the implication is that for arguments not addressed
in the remanding opinion the two possibilities are that
“we thought so little of the point that we did not see a
need to discuss it, or [the party] did not invoke . . . and
thereby waived the point.” Barrow, 11 F.3d at 730-31. The
court’s silence on the argument implies that it is not
available for consideration on remand. See Barrow, 11 F.3d
at 731 (“Whether the argument was rejected sub silentio
or was surrendered, it was unavailable on remand.”).4
  With this rule clarified we turn to reviewing the district
court’s determination of what issues were open for argu-
ment after our remand. The scope of the remand is a
question that we review de novo. See United States v.
Watson, 189 F.3d 496, 500 (7th Cir. 1999).
  In Husband I the parties did not raise, nor did we
address, the issues of the Terry stop, the arrest, or the
validity of the warrant. The defendant had waived these
issues and thus they were not in the scope of our re-
mand. Furthermore, implicit in our decision was the lim-
itation that on remand the district court was to address
only the issue of the search. The search was the only
issue addressed. We noted: “There is no dispute in this
case that the warrant included the authority to conduct
a body cavity search, but the defendant claims that
the method of conducting the search—rendering the de-


4
  Issues that arise anew on remand are generally within the
scope of the remand. See Morris, 259 F.3d at 898.
8                                                No. 01-4082

fendant unconscious—was unreasonable in light of the
circumstances.” Husband I, 226 F.3d at 634. We also
pointed out that “the defendant does not dispute that
the police had probable cause for the search in question.”
Id. at 633 n.4. Three questions about the search were
left undecided and thus available for consideration on
remand: (1) Was the search constitutionally reasonable?
Id. at 636 (“[T]he factual record in this case is insufficient
for us to determine the reasonableness of the challenged
search.”). (2) If the search was not reasonable does the
inevitable discovery doctrine apply? Id. at 635 n.5 (“We
do not address the district court’s holding on the inevi-
table discovery doctrine [because] the record is insuffi-
cient.”). (3) If the search was not reasonable does the “good
faith” exception apply? Id. at 636 n.6 (“[W]e decline to
conclusively address this question prior to a determina-
tion of the reasonableness of the search on remand.”).
  With respect to the first question we further limited
the remand by identifying three specific issues which
needed to be addressed. We listed three major questions:
    First, while there is no evidence in the record that the
    drug administered to the defendant was in any way
    dangerous, there is also no assurance that the drug
    was completely safe, nor any indication of the precise
    magnitude of the risk faced by the defendant. Second,
    the record below does not clearly indicate how immi-
    nent the police regarded the potential loss of evidence
    to be. Lastly, the record is ambiguous as to the extent
    of the medical emergency faced by the defendant at
    the time he was administered the anesthetic.
Id. at 635. We stated that the need for a factual record
on these questions was necessary to determine the reason-
ableness of how the police chose to act and when they
chose to act. Id. at 636.
 Thus, the remand was limited and the new claims that
Husband raised at the district court level were not within
No. 01-4082                                                    9

the scope of the remand. Additionally, the government
argued below and the district court agreed that the doc-
tor was not a state actor. This argument was also out-
side the scope of the remand. Three times in Husband I
this court noted that the doctor was at least partially
motivated by the desire to execute the warrant. Id. at
629 (“According to the attending doctor, this general an-
esthetic was administered both for the purposes of treat-
ing a possible drug overdose and in order to comply with
the warrant.”), at 632 (“Rather, the defendant was sub-
jected to a compelled procedure during which a general
anesthetic was injected into his system to treat his med-
ical condition and to allow the police to execute the war-
rant they possessed to search his body.”), and at 635
(“[T]here exists a doctor’s statement that the anesthetic
was administered both to facilitate the search and to
treat the patient.”). Throughout the opinion we discuss
the reasonableness of the police officer’s actions. Not once
do we discuss the possibility that the doctor was act-
ing independently as a non-state actor. As such the ar-
gument was not within our remand as it had either been
waived or decided in Husband I.5


b. Execution of Search
  In Fourth Amendment challenges we review the dis-
trict court’s findings of fact for clear error and its deter-


5
  We also have doubts as to whether the record would support
a finding that Dr. Gravett acted completely independent of the
state. His signed statement in the record noted that the proce-
dure was performed in part to comply with the search warrant.
When questioned about this statement on remand he did not
deny that compliance with the warrant was a motivating factor.
He simply stated his inability to recall the warrant and stressed
the medical motivation involved.
10                                              No. 01-4082

mination as to the reasonableness of the search de novo.
See Husband I, 226 F.3d at 629.
  In Husband I we noted: “In determining whether a
search that intrudes below the surface of the body is rea-
sonable, courts must weigh a variety of factors to deter-
mine whether society’s interest in conducting the search
outweighs the individual’s interest in privacy and security.”
Id. at 630 (citing Winston v. Lee, 470 U.S. 753, 760 (1985)).
We found the intrusion inherent in this case to lie some-
where between the search held to be constitutional in
Schmerber v. California, 384 U.S. 757 (1966) (state com-
pelled an individual suspected of driving while intox-
icated to submit to a blood test) and the search held
to be unconstitutional in Rochin v. California, 342 U.S.
165 (1952) (a due process case where the police, after
breaking into the suspect’s home, had suspect’s stomach
pumped in order to recover drugs they witnessed him
swallowing). We applied “the Schmerber balancing test” in
an attempt to determine whether the search in question
fell on the constitutional side of the line. The Schmerber
balancing test requires the court to consider the follow-
ing facts: (1) “the extent to which the procedure may
threaten the safety or health of the individual”; (2) “the
extent of intrusion upon the individual’s dignitary inter-
ests in personal privacy and bodily integrity”; and (3)
“the community’s interest in fairly and accurately deter-
mining guilt or innocence.” Winston, 470 U.S. at 761-62.
In Hubsand I we found the factual record to be insuffi-
cient for us to apply the balancing test to the search in
question. We remanded for a development of a factual
record on the risk involved with the administration of
Etomidate, the potential for loss of evidence, and the
medical emergency facing Husband from the object in his
mouth. There is now a sufficient record on two of those
issues to decide this case.
No. 01-4082                                                11

      i. Potential Loss of Evidence
  In Husband I we commented that the record below “[did]
not clearly indicate how imminent the police regarded
the potential loss of evidence to be.” Husband I, 226 F.3d
at 635. We noted further that this issue was complicated
by the inevitable discovery issue. Id. at 635 n.5. Because
the government was arguing both that the search was
reasonable and that the evidence was inevitably dis-
coverable, the parties had an incentive to argue both
sides on the factual question of whether there was a
significant potential for the evidence to be lost. Id. As
a result we viewed the parties’ arguments as “seemingly
contradictory” and noted a desire that “[i]f this issue [i.e.,
potential loss of evidence] comes before us again in the
context of this case, we hope that not only will the rec-
ord be more fully developed, but that the parties will
give careful thought to reconciling their arguments on
the reasonableness and inevitable discovery issues.” Id.
The magistrate judge wrote this request off in a footnote
stating: “The court is not as concerned as the Seventh
Circuit was with the parties’ seemingly contradictory
arguments . . . because the court understands the parties
merely to be arguing in the alternative.” The govern-
ment’s arguments are, however, not what are normally
viewed as acceptable alternative positions. While the dis-
trict court may make alternative legal findings, it can-
not make inconsistent findings on pure questions of fact.
This court is unable to give appropriate deference to
such factual findings.
  With this case before us again we regretfully note
that there is still no record on how imminent the police
regarded the potential loss of evidence. The government’s
brief on the issue of loss of evidence in the reasonable
search context does nothing more than quote from this
court’s opinion in Husband I while presenting no new
factual or legal arguments. The district court’s opinion
12                                                    No. 01-4082

does not speak to the risk of losing evidence in its discus-
sion of the reasonableness of the search, and the discus-
sion of the issue in the context of inevitable discovery
does not address any facts this court was not already
aware of in Husband I. Therefore we are left with no rec-
ord on how imminent the police regarded the potential
loss of evidence upon which to base this decision.6


      ii. Risks Involved in the Administration of Etomidate
  The record before us now is clear on the risks involved
in the administration of Etomidate. The magistrate judge
heard the testimony of Dr. Gravett as well as two expert
witnesses. The district court, in findings supported by the
record, found that the risk involved in administering
the Etomidate was relatively low. Dr. Gravett and Dr.
Griffin both testified that Etomidate was a commonly
administered drug for the purpose of sedating patients.7
Dr. Gravett testified: “In this instance, with his clenched
mouth, [Etomidate] appeared to be the only or the safest
agent we had available that would promptly cause re-
laxation allowing the offending substance to be removed,
and the other reason we chose it, the other reason was
because of the safety profile and extremely brief duration
of action.” While the drug does carry the risk that the
patient will stop breathing, and in fact Husband did
stop breathing, the dangers associated with this risk
were low given the ability to use forced breathing meth-
ods. Etomidate was, according the Drs. Gravett and Grif-


6
  Our inability to resolve this issue does not preclude us from
deciding this case. The record on the remaining two issues, dis-
cussed below, provides sufficient basis for us to affirm the district
court’s denial of the motion to suppress.
7
  Dr. Gravett testified that Etomidate is the “drug of choice for
sedation in the emergency department.”
No. 01-4082                                             13

fin, the safest method of removing the object from Hus-
band’s mouth relative to all other alternatives. Addition-
ally, the district court found that Dr. Gravett consulted
another physician as well as two medical texts. After
doing so Dr. Gravett was convinced that the use of
Etomidate was the safest and most appropriate means
of removing the object from Husband’s mouth. The dis-
trict court found the testimony of Dr. McDonald, the de-
fendant’s expert witness, to lack credibility. This finding
was based on Dr. McDonald’s misperception of the facts
involving the chronology of when the patient was “bagged”
to force breathing, and on his testimony about the dan-
gers posed to the human body by the ingestion of twenty
grams of cocaine,8 which the district court found to defy
common sense. These factual determinations by the dis-
trict court all find support in the record and there is
nothing to suggest that they are clearly erroneous.


        iii. Medical Emergency facing Husband
  The district court found: “Because Defendant had been
experiencing periods of unresponsiveness, because he had
a large foreign object in his mouth which could move to
and block his airway, and because the foreign object
was suspected to be crack cocaine which, if ingested, could
cause toxicity or morbidity, Dr. Gravett deemed defen-
dant’s condition to be a medical emergency.” The testi-
mony of the doctors established a factual basis for the
trial court to make this determination and to determine
that the emergency was extremely serious. When Hus-
band arrived at the hospital the police officers had ob-
served him sweating and twitching and the EMTs had
reported seizure-like activity. The officers also believed
that Husband potentially had a large quantity of drugs


8
    This testimony is discussed below.
14                                                 No. 01-4082

in his mouth. Given this medical history coupled with the
fact that Husband was displaying other possible signs
of having suffered a seizure, Dr. Gravett reasonably as-
sumed that Husband was facing an immediate medical
emergency.9 Dr. Griffin testified that all these factors
could have indicated that Husband was postictal, the con-
dition following a seizure. In such a condition Husband’s
non-responsiveness could have resulted from an inability
to respond rather than an unwillingness, and he was at
risk of accidentally swallowing the object in his mouth.
  Husband’s condition made it more likely that the object
in his mouth was in fact a drug. Drs. Gravett and Griffin
testified that the danger posed to a patient from digest-
ing a large amount of drugs was extreme. They testified
specifically that ingestion of such a large quantity of co-
caine would cause toxicity and likely death.
  The emergency was of such a level that the procedure
Dr. Gravett performed was medically necessary regard-
less of the warrant. Dr. Gravett testified, and Dr. Griffin
agreed, that Dr. Gravett would have done the exact same
thing had Husband come in without the police officers
and without concern for whether evidence could be recov-
ered.10


9
  Dr. Gravett testified: “You’ve got somebody with a large amount
of cocaine in their body, and there is any potential that can
rupture, that person can die fast, and the other concern was
with his possible seizure and periods of unresponsiveness, the
concern was that this large, foreign body that appeared to be
in his mouth could go to his airway and cause an obstruction;
therefore, that made it a medical emergency.”
10
  There are some unresolved issues about consent. Dr. Gravett
claims that because Husband faced a life-threatening danger
and refused treatment he gave informed consent. Dr. Griffin
also testified that Husband may have been postictal, suggesting
                                                  (continued...)
No. 01-4082                                                    15

  Dr. McDonald testified that the danger posed to Hus-
band was not as high as the government witnesses had
claimed. Specifically he testified that if an individual
places a large quantity of cocaine in his body and shows
no symptoms of toxicity then the individual is unlikely
to become symptomatic. The magistrate found Dr. McDon-
ald’s testimony not credible as his claims defied logic
when the possibilities of swallowing the drugs or the con-
tainers rupturing are taken into account. Again the find-
ings of the magistrate are supported by the record and
nothing suggests that they are clearly erroneous.


      iv. Reasonableness
  The low risk involved with the administration of
Etomidate and the emergency posed to Husband by the
foreign object in his mouth taken together show that the
timing and manner of the search were reasonable. The
record shows that Husband, upon arrest, did not initially
display any abnormal behavior. The police, not being
medical experts, likely assumed that whatever was in Hus-
band’s mouth was intact. However as soon as Husband
started twitching and sweating they called an ambu-
lance. When Husband arrived at the hospital, the doc-
tors assessed the situation and then addressed the med-
ical emergency. The short lapse of time, approximately
12 minutes, between Husband’s arrival at the hospital and
the administration of Etomidate can be explained by the


10
  (...continued)
a possible inability to consent. These issues of consent for med-
ical treatment are more relevant for suits in medical malpractice.
The question here is the reasonableness of the method of execut-
ing the search warrant. Nothing in the record appears to suggest
that Husband consented to the search. We therefore work from
the assumption that there was no consent.
16                                              No. 01-4082

fact that Dr. Gravett assessed the situation, attempted to
remove the object with the less invasive means of the
ceramic spoons, attempted to convince Husband to open
his mouth with the threat of the warrant, and finally ad-
ministered the Etomidate to remove the object. Dr. Gravett
testified:
     [W]e waited to obtain appropriate consultation with
     my peers, waited to consult standard references, make
     sure Mr. Husband was absolutely safe. We were giv-
     en the luxury of the ability to delay a brief period of
     time to establish facts in the case, and then we pro-
     ceeded ahead as promptly as nurses could retrieve the
     appropriate medications and we could move ahead. 12
     minutes isn’t too bad.
The fact that Dr. Gravett requested and asked for and
waited for the warrant may argue against the immediacy
of the medical emergency, however the district court
gave little weight to this fact and we do not find that
decision to be clearly erroneous. Indeed, there are many
possible explanations for waiting. Dr. Gravett may have
believed a warrant would obviate the need for the
Etomidate, thinking Husband would comply. Dr. Gravett
may have viewed the emergency as presenting a short
window of a few minutes in which he could wait to allow
the police to obtain the warrant either to cover himself
legally or to assist the officers in their efforts to legally
obtain the object. In any event, the district court found
that Husband faced an extreme medical emergency and
Dr. Gravett responded appropriately in the appropriate
time frame. This finding was not clearly erroneous.
  Considering the low risk of danger associated with
Etomidate and the immediate and severe medical emer-
gency caused by Husband’s refusal to open his mouth, we
conclude that the method by which the search warrant
was executed was reasonable. We emphasize the narrow-
ness of this holding. In this case the police officers, via
No. 01-4082                                            17

Dr. Gravett, employed an intrusive method of executing
a valid warrant to obtain evidence from Husband. This
method was reasonable because that medical procedure
presented a low level of risk relative to the alternatives
and because the procedure was medically necessary to
protect the safety of the patient. We do not address the
question of whether the same search would have been
reasonable had safer alternatives existed or if Husband
had not been faced with a life-threatening emergency.
Nor do we address whether these medical circumstances
would render the same search reasonable in the absence
of a valid warrant. Because we decide that the method of
execution of the warrant was reasonable, we need not
address the inevitable discovery and good faith excep-
tion questions.


                    III. Conclusion
  The record shows and the district court found that
Husband faced a serious medical emergency and that the
method of obtaining the evidence was a relatively low
risk procedure that was medically necessary to protect
the health and life of Husband. As such, the method
of executing the warrant was constitutionally reasonable.
Therefore the denial of Husband’s motion to suppress
is AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit


                  USCA-02-C-0072—11-4-02